Citation Nr: 0503303	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to both feet and the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to August 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a September 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
November 2004, the veteran testified at a Travel Board 
hearing at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

In the course of his November 2004 hearing the veteran 
testified that he was treated for problems associated with 
cold injuries while serving in Korea.  He mentioned by name 
his treating corpsman in service, adding that he heard the 
corpsman was now a retired neurologist.  He indicated that he 
was trying to contact him [to have him provide a statement 
asserting that he treated the veteran for cold injuries in 
Korea].  See pages 5 and 7 of hearing transcript.  The 
veteran was advised at the hearing that he would have the 
opportunity to submit the physician's statement for the 
record.  Such statement has not yet been received.

The veteran also testified that he was referred for a VA 
neurological consult about "six or eight months ago."  See 
pages 8 and 9 of hearing transcript.  A consult report, dated 
in March 2004, is of record.  But, while showing a diagnosis 
of weakness and pain in the bilateral lower extremities - 
peripheral neuropathy with preserved reflexes, it does not 
relate these findings to cold injuries in service.  The 
veteran added that all his current treatment for cold-related 
injuries was through the VA Medical Center in Fayetteville.  
Records (including a May 2004 progress note showing a 
diagnosis of rheumatoid arthritis) from this facility, dated 
most recently in June 2004, are on file.  It is unclear 
whether any further records from the facility are available.   
VA treatment records are deemed to be evidence of record, and 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided the 
opportunity to obtain and submit for the 
record a supporting statement from the 
service medical care provider (corpsman) 
who treated him for cold injuries in 
Korea.  If he has exhausted means of 
locating that person, he should so advise 
VA.

2.  The RO should obtain the veteran's 
complete treatment records (not already 
of record) from the VAMC in Fayetteville, 
North Carolina for the period from June 
2004 to the present.  

3.  If, and only if, development 
requested in # 1 above establishes (or 
tends to establish) that the veteran was 
treated for cold injuries during service, 
the RO should arrange for a neurology 
examination to determine whether he has 
any current disability which at least as 
likely as not is a residual of cold 
injury in service.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and give the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


